El Juez Asociado Señob Todd, Jb.,
emitió la opinión del tribunal.
La corte inferior, en la opinión que dictó para sostener su sentencia declarando sin lugar la demanda de desahucio en este caso, hizo constar que lo hacía obligada por las deci-siones de esta Corte Suprema en los casos de El Pueblo v. Carrasquillo, 58 D.P.R. 176 y Palermo v. Corte, 58 D.P.R. 189, y “únicamente por ese motivo”. Empero, nuestras de-*746cisiones en los casos mencionados no son aplicables a los hechos del caso de antos y, por tanto, es claramente errónea la conclnsión a que llegó la corte inferior.
Esos hechos, según se exponen en dicha opinión, son los siguientes:
“Dolores Aybar, Ana Gloria y Nidia Monserrate Acosta eran dueñas de un solar de diecisiete metros de frente por cuarenta de fondo situado en la finca Capetillo de Río Piedras. Arrendaron un trozo de este terreno, de una cabida de ocho metros cuadrados, al demandado Norberto Jiménez mediante el pago de un canon men-sual de $2. Allí edificó el demandado un quiosquito o una: casilla donde estableció un tallercito de zapatería. En 27 de agosto de 1940 los arrendadores vendieron el solar al demandante José Angel Aybar. Como el arrendamiento era por meses y no tenía término fijo el de-mandante no renovó el contrato y requirió al demandado para que desalojase el solar. Éste se negó a hacerlo a no ser que le pagasen la casilla o quiosco allí construido. Entonces se presentó esta de-manda de desahucio en precario. Contestó el demandado alegando que en él solar arrendado tenía edificado una casilla o' quiosquito, que pagaba $2 mensuales como canon de arrendamiento y que des-pués de la venta al demandante éste había ratificado el contrato de arrendamiento celebrado por el demandado con la antecesora del demandante y que de acuerdo con las instrucciones del último había continuado pagando el canon mensual a doña Dolores Aybar y que existiendo por tanto un contrato de arrendamiento por un canon anual que no excede de $1000 la corte de distrito carece de jurisdic-ción para entender en el litigio siendo el caso de la jurisdicción de la corte municipal. Fué el pleito a juicio declarando únicamente el demandante y el demandado. Sus testimonios tendieron a sostener sus, respectivas contenciones.
“La corte da crédito al demandante en cuanto mantiene que no renovó el contrato de arrendamiento. . .” (Bastardillas nuestras.)
De la transcripción de evidencia aparece que el juez inferior én tres ocasiones indagó con el demandante y con el demandado la verdadera naturaleza del quiosquito o casilla del demandado. Al demandante le preguntó:
“Juez. P. — ¿La casilla esa de quién es?
“R. Será de él, porque es de cajones.
*747“P. ¿Pero hay una persona viviendo eií la casilla?
“R. No exactamente; tendría que añangotarse para entrar.
“P. ¿En qué consiste esa casilla?
“R. Hay una ventana afuera y una puerta por donde entra, bastante baja y ahí tiene los zapatos que arregla.
“P. ¿Una persona no cabe parada?
“R. Yo no_cabría parado, y no soy alto.
“P. ¿Él se sienta a trabajar allí?
“R. Se sienta a trabajar allí.”
(T. de E., pág. 5.)
“P. Juez. — ¿Cómo es esa casilla?
“R. De cajones, y una parte que está adherida al suelo. No tiene concreto, está sobre cajones.
“No he visto que tenga socos.
“P. ¿Se puede llevar fácilmente?
“R. Sí, señor.
“P. ¿No está enclavada en la finca?
“R. No, señor.”
(T. de E., pág. 7.)
Y al demandado le preguntó lo siguiente:
“Juez. — ¿Esa casilla está adherida al suelo o debajo de la casa?
“R. Una especie de cuatro soquitos.
“P. Así es que usted puede llevarse la casilla y arrancarla con los soquitos ?
“R. Sí, señor.”
(T. de E., pág. 12.)
Anteriormente el demandado había declarado que la casi-lla la había comprado ya vieja en $4 y que había invertido dos o tres pesos en arreglarla.
De acuerdo con estas declaraciones quedó probado que el quiosco o casilla del demandado es una construcción vieja, hecha de cajones de madera, tan pequeña y baja que una persona no cabe de pie en ella; que no está enclavada en la finca y puede fácilmente ser removida, sin menoscabo ni para la finca ni para la casilla.
 En los casos de Pueblo v. Carrasquillo y Palermo v. Corte, supra, lo que resolvimos, y ahora ratificamos, es que *748■ana casa de vivienda, una edificación de carácter permanente, no constituye una mejora útil o de recreo, y que cuando es construida de buena fe, con conocimiento del dueño del terreno que lo arrendó para dicho fin y sin que se pactara nada con el que edificó para regular los derechos de uno y otro con respecto a lo- edificado, no procede el desahucio, pues como dijimos en el último de los casos mencionados: “tratándose de edificaciones de carácter permanente, no puede presumirse que la intención de una y otra parte fuera que el dueño del terreno pudiese por un simple aviso con treinta días de anticipación, obligar al edificante a destruir lo edificado, ya que el tratar de remover la edificación equi-valdría a destruirla”.
Esta doctrina, sin embargo, no debe aplicarse a casos como el de autos en el que lo construido o edificado no es de carácter permanente. Como hemos dicho antes, la prueba demostró que la casilla del demandado es una cosa movible, que la adquirió para su propia conveniencia o comodidad para llevar a cabo su oficio de zapatero y que, si bien se encuentra en el solar, no está unida al mismo sino en forma accidental. Por su naturaleza inestable es igual que si el demandado tuviera una silla con su toldo, una tienda de campaña, o cualquier otra cosa mueble en el solar del de-mandante que pudiera ser removida sin detrimento alguno para la finca.
No hemos de seguir a la corte inferior en sus elaborados esfuerzos por demostrar que esta Corte erró al resolver los casos de Carras guillo y Palermo, supra. A base de una premisa falsa no puede llegarse a una conclusión correcta. Y la premisa falsa consiste en que se ha querido aplicar la jurisprudencia establecida en dichos casos, que se refiere a edificaciones de carácter permanente, como una casa, que en sí no es una mejora útil o de recreo, y cuando ellas han sido *749construidas de buena fe, con el consentimiento expreso o im-plícito del arrendador, dueño del terreno, a los hechos espe-ciales del caso de autos que no justifican su aplicación, y en el cual, probados los demás hechos necesarios, debió decla-rarse con lugar la demanda de desahucio.
Si no aceptamos la interpretación que algunos comenta-ristas y tribunales citados por la corte inferior hayan podido dar a la naturaleza y extensión de lo que constituye una mejora útil o de recreo, en relación con la edificación de una casa, es porque preferimos seguir la moderna tendencia de interpretar la ley liberalmente de manera que se haga com-pleta justicia a las partes, en un procedimiento plenario, en el que puedan dilucidarse y resolverse estas cuestiones que, por su naturaleza, no pueden ser determinadas en el proce-dimiento sumario de desahucio.
Nuestras decisiones, tanto en los casos de Carrasquillo y de Palermo, supra, como en los de Rivera v. Santiago, 56 D.P.R. 381, y Carrasquillo v. Ripoll y Maldonado, Int., 56 D.P.R. 395, están inspiradas en estos principios y su alcance es solamente al efecto de que no es en el procedi-miento sumario de desahucio que debe y puede determinarse el montante de la reclamación a que pueda tener derecho un demandado por lo que ha edificado con carácter permanente con el consentimiento del dueño del terreno, a menos que exista un pacto que regule los derechos de los litigantes, y que al desestimarse la demanda siempre se hará sin perjui-cio de que se recurra a la acción ordinaria correspondiente dentro de la cual podrán dirimirse los derechos de una y otra parte.

Debe revocarse la sentencia dictada por la corte inferior y en su lugar dictarse otra declarando con lugar la demanda, con costas, sin que éstas incluyan honorarios de abogado.

El Juez Asociado Sr. Travieso no intervino.